                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

TOM DUNNE, JR.,                                )
                                               )
              Plaintiff,                       )
                                               )
         v.                                    )          No. 4:16 CV 1351 DDN
                                               )
RESOURCE CONVERTING, LLC,                      )
TIM DANLEY,                                    )
RICK KERSEY,                                   )
SEBRIGHT PRODUCTS, INC.,                       )
GARY BRINKMANN,                                )
NEW WAY GLOBAL ENERGY, LLC,                    )
DAVID WOLF,                                    )
JERRY FLICKINGER, and                          )
JWR, INC.,                                     )
                                               )
              Defendants.                      )

                       MEMORANDUM AND ORDER
         STAYING FURTHER PROCEEDINGS AND SETTING APPEAL BOND
          This matter is before the Court upon the motion of plaintiff Tom Dunne, Jr., for a
stay of these proceedings and the approval of an appeal bond, pursuant to Federal Rule of
Civil Procedure 62(b). (Doc. 415.) Defendants have not responded to this motion.
          On August 9, 2019, the Court ordered the Clerk of Court to enter the then pending
bills of costs totaling $33,074.77 against plaintiff. (Doc. 410.) By the instant motion,
plaintiff seeks to have the Court approve an appeal bond and stay the award of costs
pending the outcome of the appellative litigation. No objection to this motion has been
filed.
          Therefore, pursuant to Federal Rule of Civil Procedure 62(b),
          IT IS HEREBY ORDERED that the motion of plaintiff to stay further
proceedings in this action, including execution on and enforcement of the Court’s order
that costs be entered against plaintiff (Doc. 410), during the time this motion was pending



-
and during appeal (Doc. 415) is sustained, conditioned upon plaintiff posting an
acceptable bond in the amount of $50,000.00.




                                              /s/ David D. Noce      k
                                       UNITED STATES MAGISTRATE JUDGE

Signed on October 1, 2019.




                                         -2-



-
